El Juez Asociado Sr. Audrey,
emitió la opinión del tribunal.
• El 29 de mayo último se nos ha presentado una petición para qne desestimemos la apelación qne la demandante in-terpuso contra la sentencia dictada en este pleito, seguido en la Corte de Distrito de Guayama.
No consta de los papeles que tenemos ante nosotros quién fué el juez que falló este pleito pero deducimos qne fué el actual Juez de Distrito de Ponce, porque a él fué remitida para su aprobación la exposición del caso que la apelante presentó para su recurso de apelación. Dicho juez señaló día para la aprobación de tal exposición del caso pero no habiendo comparecido las partes, en vez de aprobar la ex-posición del Caso presentada o de ordenar que se le hicieran *42enmiendas, ordenó en 26 de febrero último qne la exposición del caso fuera remitida al Secretario de la Corte de Distrito de Guayama para que el taquígrafo preparase una trans-cripción de la evidencia de acuerdo con la sección 2a. de la Ley núm. 27, aprobada en noviembre 27 de 1917.
En ese estado quedó la apelación basta que, según ex-pone el apelante, presentó moción en la corte inferior, antes de solicitarse la desestimación de su apelación, para que fuera aprobada la exposición del caso que tiene presentada. En este estado se baila la apelación.
Como la ley permite a la parte apelante redactar por sí una exposición del caso o pedir que el taquígrafo baga la transcripción de la evidencia, habiendo optado la apelante por la primera de dichas maneras, el juez debió aprobar la exposición del caso u ordenar las enmiendas que fueran ne-cesarias, pues no está autorizado para imponer a la apelante que prepare la transcripción de la evidencia de manera dis-tinta a como ella eligió de acuerdo con la ley, pero como la apelante ha presentado una exposición del caso y ha gestio nado que el error de la corte se subsane, no desestimare-mos la apelación.
Desestimada la moción.

8in lugar.

Jueces concurrentes: S'res. Presidente del Toro y Asocia-dos "Wolf, Hutchison y Franco Soto.